        Case 2:19-cv-02384-KHV-JPO Document 1 Filed 07/15/19 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

BOILERMAKER-BLACKSMITH                          )
NATIONAL PENSION TRUST and JOHN                 )
FULTZ as a Fiduciary of the                     )
BOILERMAKER-BLACKSMITH                          )
NATIONAL PENSION TRUST,                         )
                                                )
                        Plaintiffs,             )
                                                )
        vs.                                     )   Case No. 2:19-cv-__________
                                                )
ABACUS PROJECT MANAGEMENT INC.,                 )
                                                )
                        Defendant.              )


                                            COMPLAINT

        Plaintiffs, Boilermaker-Blacksmith National Pension Trust (the “Pension Fund”) and John

Fultz as a fiduciary of the Boilermaker-Blacksmith National Pension Trust (collectively the

“Plaintiffs”), by their counsel, Tucker Arensberg, P.C., file the following Complaint against

Defendant Abacus Project Management Inc. (“Abacus”):

                                 REQUEST FOR PLACE OF TRIAL

        1.      Pursuant to District of Kansas Rule 40.2, the Plaintiffs request that trial be held in

Kansas City, Kansas.

                                      NATURE OF THE ACTION

        2.      Plaintiffs bring this action under the Employee Retirement Income Security Act of

1974 (“ERISA”), as amended by the Multi-Employer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. §§ 1381–1405 and 1451, to compel Defendant Abacus, a former

contributing employer, and any current or former members of Abacus’ controlled group, to pay

withdrawal liability.
       Case 2:19-cv-02384-KHV-JPO Document 1 Filed 07/15/19 Page 2 of 5




                                   JURISDICTION AND VENUE

       3.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it arises under Sections 502(e) and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e)(2)

and 1451(c).

       4.      Venue lies in this district under Sections 502(e)(2) and 4301(d) of ERISA, 29

U.S.C. §§ 1132(e)(2) and 1451(d), because the Pension Fund is administered in this district.

                                              PARTIES

       5.      Plaintiff Pension Fund is a multi-employer employee benefit pension plan within

the meaning of 29 U.S.C. §§ 1002(3) and 1002(37) that has been established pursuant to

Section 302(c)(5) of the Labor Management Relations Act (“Taft-Hartley Act”), 29 U.S.C. §

186(c)(5), and maintains its principal place of business at 754 Minnesota Avenue, Kansas City,

Kansas 66101.

       6.      The Pension Fund is maintained for the purpose of providing retirement and

related benefits to eligible participants and beneficiaries.

       7.      Plaintiff John Fultz is a fiduciary of the Pension Fund within the meaning of

Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A).

       8.      The Pension Fund is administered within this judicial District.

       9.      Upon information and belief, Defendant Abacus is an Arizona corporation which,

at all relevant times, maintained its principal place of business at 3030 North Central Avenue,

Suite 803, Phoenix, Arizona 85012.

                                          BACKGROUND

       10.     At all relevant times, the Pension Fund was a third-party beneficiary to at least

one collective bargaining agreement between Abacus and the International Brotherhood of

Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers of America (“IBB”) (the

“Agreements”).




                                                  2
        Case 2:19-cv-02384-KHV-JPO Document 1 Filed 07/15/19 Page 3 of 5




        11.    Under the Agreements, Defendant Abacus was obligated to report and submit

contributions for the hours of covered work performed by its IBB employees to the Pension

Fund.

        12.    The Pension Fund determined that Defendant Abacus completely withdrew from

the Pension Fund under Section 4203(a) of ERISA, 29 U.S.C. § 1383(a), in December 31, 2015

when it permanently ceased all covered operations under the Agreements and that the amount

of withdrawal liability attributable to Defendant Abacus is $45,231.00.

        13.    In accordance with Sections 4202 and 4219 of ERISA, 29 U.S.C. §§ 1382 and

1399, the Pension Fund sent Defendant Abacus a Withdrawal Liability Notice and Demand

letter dated January 9, 2019 (the “Demand Letter”), attached as Exhibit A, stating that:

               a. Defendant Abacus triggered a complete withdrawal from the Pension Fund,
                  within the meaning of Section 4203 of ERISA, 29 U.S.C. § 1383;

               b. The amount of withdrawal liability attributable to Defendant Abacus is
                  $45,231.00;

               c. Defendant Abacus could discharge its withdrawal liability by making either (i)
                  a lump-sum payment to the Pension Fund in the amount of $45,231.00; or (ii)
                  three equal monthly payments of $13,853.06, followed by a final monthly
                  payment of $3,921.04; and

               d. Defendant Abacus’ first payment was due within 60 days from Defendant
                  Abacus’ receipt of the Demand Letter (i.e., on or before March 11, 2019).

        14.    Defendant Abacus failed to make its first monthly payment under the schedule

contained in the Demand Letter by March 11, 2019.

        15.    By letter dated March 13, 2019, attached as Exhibit B, the Pension Fund notified

Defendant Abacus that it had failed to make the payment to the Pension Fund required by the

Demand Letter, and, if such failure was not cured within 60 days (i.e., on or before May 13,

2019), the Pension Fund would file a federal lawsuit to collect the withdrawal liability, plus all

accrued interest, attorneys’ fees, liquidated damages, and costs.

        16.    Defendant Abacus failed to cure its delinquency on or before the May 13, 2019

deadline.

                                                3
       Case 2:19-cv-02384-KHV-JPO Document 1 Filed 07/15/19 Page 4 of 5




       17.     Defendant Abacus’ failure to cure constitutes a default pursuant to Section

4219(c)(5)(A) of ERISA, 29 U.S.C. § 1339(c)(5)(A), entitling the Pension Fund to immediate

payment of the total amount of Abacus’ withdrawal liability, plus accrued interest on the total

outstanding liability from the due date of the first payment which was not timely made.

       18.     Furthermore, Defendant Abacus did not serve a Request for Review under

Section 4129(b)(2)(A) of ERISA, 29 U.S.C. § 1399(b)(2)(A), within 90 days of its receipt of the

Demand Letter (i.e., on or before April 9, 2019).

       19.     Defendant Abacus has therefore waived its right to dispute the Pension Fund’s

assessment of withdrawal liability through the mandatory arbitration procedure under Section

4221 of ERISA, 29 U.S.C. § 1401.

       20.     In addition to the $45,231.00 in principal withdrawal liability, the Pension Fund is

entitled to recover the following mandatory damages pursuant to Section 502(g) of ERISA, 29

U.S.C. § 1132(g)(2):

               a. interest at the rate provided in the Pension Fund’s Trust Agreement;

               b. the greater of (i) the same amount of interest in the preceding paragraph (i.e.,
                  a “double interest” penalty), or liquidated damages under the Pension Fund’s
                  Trust Agreement; and

               c. reasonable attorneys’ fees and costs.

       WHEREFORE, Plaintiffs Boilermaker-Blacksmith National Pension Trust and John Fultz,

as a fiduciary of the Boilermaker-Blacksmith National Pension Trust, demand judgment against

Defendant Abacus for withdrawal liability in the amount of $45,231.00, plus accrued interest, the

greater amount of interest or liquidated damages, and reasonable attorneys’ fees and costs

incurred by the Pension Fund.

                                             Respectfully submitted,

                                             TUCKER ARENSBERG, P.C.

                                             /s/ Neil J. Gregorio
                                             Neil J. Gregorio, Esquire
                                             KS ID No. 28000

                                                4
        Case 2:19-cv-02384-KHV-JPO Document 1 Filed 07/15/19 Page 5 of 5




                                     PA ID No. 90859
                                     ngregorio@tuckerlaw.com
                                     1500 One PPG Place
                                     Pittsburgh, PA 15222
                                     (412) 566-1212

                                     Counsel for the Plaintiffs, Boilermaker-Blacksmith
                                     National Pension Trust and John Fultz as a
                                     Fiduciary of the Boilermaker-Blacksmith National
                                     Pension Trust

TADMS:5157794-4 032403-182322




                                       5
